[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1708

                      UNITED STATES,

                        Appellee,

                            v.

                  JEAN-BAPTISTE CALIXCE,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, U.S. District Judge]
    [Hon. James R. Muirhead, U.S. Magistrate Judge]

                         Before

                  Lynch, Circuit Judge,
             Bownes, Senior Circuit Judge,
               and Lipez, Circuit Judge.

 Scott A. Lutes on brief for appellant.
 Paul M. Gagnon, United States Attorney, and Jennifer E. Cole,
Assistant U.S. Attorney, on Government's Motion for Summary
Disposition.

April 2, 1999

                                                Per Curiam.  Jean Baptiste-Calixce challenges his
conviction on the ground that the district court erred in
denying his pre-trial motion to suppress evidence allegedly
obtained in violation of his Fourth Amendment rights.  The
government has moved for summary affirmance.  We grant the
government's motion substantially for the reasons stated by the
district court in its Order dated February 10, 1998.